                          CHRISTOPHER J. BOWES, ESQ.
                                 54 Cobblestone Drive
                                  Shoreham, NY 11786
                                     Tel.                 (212)                 979-7575
      Fax (631) 929-1700
                                      cjbowes@gmail.com

                                                                  March 5, 2020
Via ECF
Hon Sarah L. Cave
United States Magistrate Judge
Southern District of New York
500 Pearl Street
New York, NY 10007
                                                           Re:    Tineo v. Berryhill
                                                                  17 Civ. 9273 (VSB)(SLC)
Dear Judge Cave:

        I am writing to request an extension of time in which to file plaintiff's Motion for
Judgment on the Pleadings. Plaintiff's papers are due to be filed on March 9, 2020. This is
plaintiff's first request for an extension of time.

         I am jointing Mr. David Kuznicki as co-counsel in this case and need additional time to
complete my review of the file in order to properly prepare Ms. Tineo’s brief in this case. The
file is moderately large and it will take me some additional time to prepare her file. With the
kind consent of opposing counsel, AUSA Mary Ellen Brennan, I respectfully request that the
Court endorse the following revised schedule:

       April 8, 2020         Plaintiff's Motion for Judgment on the pleadings
       June 8, 2020          Defendant's Opposition/Cross-Motion
       June 29, 2020         Plaintiff's Reply

        Thank you for Your Honor's attention to this matter.

                                                           Very truly yours,

                                                           /s/ Christopher J. Bowes
                                                           Christopher J. Bowes, Esq

cc:    Mary Ellen Brennan, Esq.
       David Kuznicki, Esq.
         Plaintiff's Letter-Motion for an extension of time to file her motion for judgment on the
         pleadings (ECF No. 12) is GRANTED. The briefing schedule for Plaintiff's motion is
         updated as set forth herein. The Clerk of Court is respectfully directed to close ECF No.
         12.

         SO-ORDERED 3/6/2020
